Citation Nr: 9915077	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  97-03 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals of a left wrist injury, including residuals of a 
wrist replacement, currently evaluated as 30 percent 
disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a back 
injury.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a brain 
concussion.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which in part denied a 
claim for a disability rating in excess of 30 percent for 
post-operative residuals of a left wrist injury, including 
residuals of a wrist replacement.  The Board thereafter 
remanded the veteran's appeal in May 1998 for further 
evidentiary development.  While on remand, the veteran 
perfected an appeal of the RO's December 1996 decision that 
denied applications to reopen claims of service connection 
for residuals of a back injury and residuals of a brain 
concussion.

The Board also notes that, by a decision entered in April 
1984, the RO denied claims of service connection for 
residuals of a back injury and residuals of a brain 
concussion.  Thereafter, the RO, in a September 1989 
decision, and the Board, in a August 1991 decision, found 
that no new and material evidence had been presented to 
reopen the previously denied claims.  The Board's decision is 
now final.  38 C.F.R. § 20.1100 (1998).  Therefore, because 
these service connection claims were the subject of a prior 
final Board decision, the first issue that now must be 
addressed is whether they ought to be reopened.  38 U.S.C.A. 
§ 5108 (West 1991).  If the Board finds that new and material 
evidence to reopen the claims has not been submitted, it is 
unlawful for the Board to adjudicate the underlying merits.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).



FINDINGS OF FACT

1.  The veteran's service-connected left wrist disability is 
manifested by complaints of pain and by ankylosis in a 
neutral position with very minimal passive motion.  

2.  Left carpal tunnel syndrome is manifested by decreased 
ability to grip, interosseal muscle atrophy, and 
hypersensitivity.  

3.  Evidence received since an August 1991 Board decision 
includes new information relative to the veteran's back and 
head, but it is not so significant that it must be considered 
in order to fairly decide the merits of the claims of service 
connection.


CONCLUSIONS OF LAW

1.  A rating greater than the currently assigned 30 percent 
for service-connected left wrist disability is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.71, 
4.71a, (Diagnostic Codes 5003, 5053, 5214) (1998).

2.  A separate (20 percent) rating for left carpal tunnel 
syndrome is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.124a (Diagnostic Code 8515) (1998).  

3.  Evidence submitted since an August 1991 Board decision 
relative to residuals of a back injury and residuals of a 
brain concussion is not new and material evidence; these 
claims are not reopened.  38 U.S.C.A. §§ 1110, 5108, 7104 
(West 1991); 38 C.F.R. §§ 3.156, 3.303, 3.307, 3.309, 20.1100 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claim

It is contended by and on behalf of the veteran that he is 
entitled to a rating greater than 30 percent for his left 
wrist disability.  Specifically, he asserts that residuals of 
his left wrist disability have become worse over time, being 
manifested by chronic pain, loss of motion, degenerative 
joint disease, nerve impairment, atrophy in his left hand, 
and the loss of use of two fingers on his left hand.  It is 
also requested that the veteran be afforded the benefit of 
the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1998).  Although regulations require that a 
disability be viewed in relation to its recorded history, 
38 C.F.R. §§ 4.1, 4.2, where entitlement to compensation has 
already been established, and an increase in a disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

VA outpatient records, dated from June 1995 to May 1998, show 
the veteran's complaints of left wrist and left hand pain.  
They also reflect complaints of numbness and a tingling 
sensation in the veteran's left hand.  Additionally, these 
records show that the veteran has muscle atrophy in his left 
wrist and left hand.  The fingers on the left hand are 
involuntarily contracted.  The diagnoses included Dupuytren's 
contracture of the left hand, peripheral neuropathy, 
polyneuropathy, and carpal tunnel syndrome.  The records also 
show his pre- and post-operative care in connection with 
carpal tunnel releases and a palmar fasciectomy.

At a December 1996 VA examination, the veteran complained of 
chronic left wrist pain.  On examination, there was 
Dupuytren's contracture of the left hand, thickening of the 
palm due to Dupuytren's contracture, flexion deformity of the 
4th and 5th fingers of his left hand, loss in range of motion 
of the 4th and 5th fingers of his left hand, and muscle 
atrophy of the left hand and wrist.  The examiner noted that 
the veteran had three scars on his left wrist due to a bone 
graft, a pin insertion, and a carpal prosthesis.  It was also 
observed that the veteran's left wrist had no active motion 
and its passive range of motion was limited to approximately 
15 degrees flexion and 15 degrees extension.  A June 1995 x-
ray was also reviewed by the examiner.  The diagnoses were 
old aseptic necrosis of the left carpal navicular with 
postoperative bone graft and insertion of carpal prosthesis; 
possible aseptic necrosis of the lunate bone of the left 
wrist; severe degenerative arthritis of the carpal bone of 
the left wrist; degenerative arthritis of the interphalangeal 
joints of the fingers of the left hand; marked limitation of 
motion of the left wrist; Dupuytren's contracture of the left 
hand involving the 4th and 5th fingers; and history of left 
wrist carpal tunnel syndrome.

Following the Board's May 1998 remand, the veteran attended 
two VA examinations--a joints examination in July 1998 and a 
neurological examination in September 1998.  At the July 1998 
joints examination, it was noted that the veteran was right-
handed and that he had he undergone a left carpal tunnel 
operation in approximately January 1998 and a left 
Dupuytren's contracture operation in approximately May 1998.  
The veteran reported that sensation in his fingertips had 
improved, but very slight numbness still remained.  However, 
the Dupuytren's operation did not improve the extension of 
his left fourth and fifth fingers.  The veteran also reported 
that his third finger was beginning to contract.  The veteran 
complained of an inability to touch his palm with the 
fingertips of his left hand for the past year or so--since 
the onset of his Dupuytren's.  The veteran also reported that 
he had "limitation of his wrist" since it was fused. 

On examination, there were three surgical scars noted over 
the dorsum of the veteran's forearm and wrist.  (The veteran 
did not know which one represented which operation.)  They 
were 6cm, 7cm, and 10cm in length.  The scars were faint, 
nontender, not fixed, not ulcerated, and movable.  There was 
also a faint scar in the palm of his hand extending over the 
fourth and fifth fingers on the palmar side.  (The examiner 
reported that the hand scar was the site of the veteran's 
fasciectomy for Dupuytren's.)  The examiner noted that the 
left wrist was held in a fixed but neutral position with very 
minimal motion.  Range of motion of the left wrist was as 
follows:  radial deviation had no active motion and 0 degrees 
of passive motion; ulnar direction had no active motion or 
passive motion; palmar flexion had 20 degrees of passive 
motion; and extension/dorsiflexion had 20 degrees of passive 
motion.  The left hand also exhibited interosseous muscle 
atrophy, severe flexion contracture of all fingers (the 
veteran lacked 1cm of touching his palm with the tips of all 
fingers on the left hand, the proximal interphalangeal (PIP) 
joints of the fourth and fifth finger were at 150 degrees 
extension, flexion of 130 degrees of the fourth finger, and 
the fifth finger had 110 degrees of extension.)  The nodules, 
which had been seen in the palm on previous examination, were 
not found.  X-rays of the left wrist showed a bone graft over 
the distal radius with left wrist prosthesis, no fracture or 
dislocation, osteopenia, and fusion of the wrist joint.  X-
rays of the left hand showed osteopenia, no fracture or 
dislocation, and a small radiopaque foreign body overlying 
the first metacarpal.  The diagnoses were postoperative bone 
graft left wrist; postoperative carpal tunnel release left 
wrist; postoperative Dupuytren's contracture left hand; 
prosthetic replacement of carpal bone left wrist; and severe 
degenerative arthritis of the left wrist with marked 
limitation of motion of the left wrist.  The examiner then 
opined that "[he did not believe that] . . . the Dupuytrens 
contracture [was] related to [the veteran's] service-
connected wrist condition.  The carpal tunnel. . . syndrome 
could be in the other diagnoses above or related to his wrist 
injury."

At the September 1998 VA neurological examination, the 
veteran reported his history as outlined above, including the 
fact that he had had at least six surgeries on his left 
wrist.  (His surgeries included a bone graft that did not 
take, fusion surgery, carpal tunnel surgery, prosthetic joint 
insertion, and Dupuytren's surgery.)  The veteran reported 
that, following his Dupuytren's surgery, sensation to the 
distal tips of the fingers improved.  However, it did not 
help with the flexion and extension capabilities of the 
fourth and fifth digits.  Moreover, in 1998 he underwent 
another carpal tunnel surgery.  The veteran complained that 
the braces he wore did not help, that he had pain in his left 
wrist with vibratory maneuvers (such as operating a lawn 
mower), that his manual dexterity was decreased, that his 
fine coordination was impaired, and that his sensation was 
impaired (he was hypersensitive to touch on both the palm and 
the dorsal aspect of the hand). 

On examination, the left hand showed muscle atrophy.  He had 
limited fine coordination of the left digits (specifically, 
it was very difficult for him to make a tensor grip with his 
thumb and index finger to pick up a rubber band from the 
floor), facility was sluggish, and grip was 2/5.  Range of 
motion of the left wrist was as follows: inversion 0 degrees, 
eversion 0 degrees, extension 0 degrees, and flexion 5 
degrees.  There was bony deformity of the left wrist.  The 
left wrist was ankylosed.  X-rays of the left wrist revealed 
post-surgical changes seen with prosthesis in left wrist and 
bone graft over the distal radius, and osteopenia and fusion 
of the wrist joint.  

Historically, the veteran's service-connected left wrist 
disability has been evaluated under Diagnostic Code 5053 
(prosthesis replacement of the wrist joint) - Diagnostic Code 
5214 (ankylosis of the wrist).  The Board notes that, given 
the 30 percent rating currently assigned, the veteran will 
only be entitled to an increased rating under the Diagnostic 
Codes used to rate the minor wrist if he has unfavorable 
ankylosis (40 percent) (Diagnostic Code 5214) or extremely 
unfavorable ankylosis which is rated as loss of use of the 
hand under Diagnostic Code 5125 (loss of use of the minor 
hand is rated as 60 percent disabling under Diagnostic Code 
5125).  38 C.F.R. § 4.71a (1998).  The Board also notes that, 
under Diagnostic Code 5053, a claimant is entitled to a 30 
percent rating for chronic residuals of wrist replacement 
consisting of severe, painful motion or weakness.  

Initially, the Board notes that the veteran's claims file 
shows that his left hand is his minor hand.  Moreover, the 
record on appeal does not contain findings of unfavorable 
ankylosis of the left wrist.  In fact, the July 1998 VA 
joints examiner specifically noted that the left wrist was 
held in a "neutral position" with very minimal motion.  
Range of motion studies at both the July 1998 and September 
1998 VA examinations showed no left wrist motion except for 
the July 1998 examiner's report that the veteran had 20 
degrees of passive palmar flexion and 20 degrees of passive 
extension/dorsiflexion, and the September 1998 examiner's 
reports of 5 degrees of flexion.  In other words, the 
veteran's ankylosis was not in a degree of palmar flexion or 
in ulnar or radial deviation.  Diagnostic Code 5214.  
Consequently, an increased schedular rating is not warranted 
for the veteran's service-connected left wrist disability 
under either Diagnostic Code 5125 or Diagnostic Code 5214. 

When the RO originally granted service connection for the 
veteran's left wrist disability, it characterized his 
service-connected disability as including "residuals."  
Moreover, controlling laws and regulations provide that, when 
the record reflects that the veteran has multiple problems, 
it is possible to have "separate and distinct manifestations" 
from the same injury, permitting different disability 
ratings.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1994).  In this regard, 
the Board notes that a 30 percent rating under Diagnostic 
Code 5053 may not be combined with the 30 percent rating for 
ankylosis.  This is so because both sets of criteria overlap 
in that they both contemplate limitation of motion.  Id.  

The Board next looks at the question of whether the veteran 
is entitled to a separate compensable rating for the post-
operative scars that are a residual of his service-connected 
left wrist disability.  Diagnostic Codes 7803, 7804, and 7805 
provide for a compensable evaluation for scars (other than 
burn scars or disfiguring scars of the head, face, or neck) 
that are poorly nourished with repeated ulceration; or are 
tender and painful on objective demonstration; or that 
produce limitation of function of the body part which they 
affect.  38 C.F.R. § 4.118 (1998).

However, the July 1998 VA joints examiner specifically noted 
that the veteran's post-operative  ". . . scars were faint, 
nontender, not fixed, not ulcerated and movable."  Moreover, 
a review of the record on appeal fails to disclose any 
medical evidence to the contrary.  Therefore, because his 
post-operative scars are not symptomatic, a separate 
compensable rating is not warranted under the Diagnostic Code 
7803 or 7804.  Moreover, because Diagnostic Code 7805 would 
compensate the veteran for the same loss in range of motion 
for which he is already being compensated for under 
Diagnostic Code 5214, a separate compensable rating can not 
be awarded for loss in range of motion because it would 
violate the rule against pyramiding.  38 C.F.R. § 4.14 
(1998).

Although separate ratings for scarring or separate ratings 
under both Diagnostic Code 5053 and Diagnostic Code 5214 are 
not warranted for the reasons set out above, the Board finds 
that a separate rating may in fact be assigned for the 
veteran's carpal tunnel syndrome.  As noted above, the 
veteran's Dupuytren's contracture deformities and residuals 
thereof have not been considered as part of the veteran's 
service-connected disability.  However, the carpal tunnel 
syndrome has.  See July 1967 rating decision.  In this 
regard, 38 C.F.R. § 4.124a, Diagnostic Code 8515 specifically 
allows for a 60 percent rating for the minor hand affected by 
complete paralysis of the median nerve; the hand being 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb in the plane of the hand; 
pronation incomplete and defective, absence of flexion of the 
index finger and feeble flexion of the middle finger, 
inability to make a fist, index and middle fingers remaining 
extended; inability to flex the distal phalanx of the thumb, 
defective opposition and abduction of the thumb at right 
angles to the palm; flexion of the wrist weakened; pain with 
trophic disturbances.  Diagnostic Code 8515.  Incomplete 
severe paralysis of the minor hand warrants a 40 percent 
rating.  Id.  Incomplete moderate paralysis warrants a 20 
percent rating, and incomplete mild paralysis warrants a 10 
percent rating.  Id.  

The Board finds that, on the basis of the evidence described 
above, a 20 percent rating is warranted for left carpal 
tunnel syndrome, separate from the 30 percent rating under 
Diagnostic Code 5214.  The veteran has some, but not all, of 
the problems described in Diagnostic Code 8515, none of which 
are contemplated by Diagnostic Code 5214.  Esteban, supra.  
He has muscle atrophy, changes in sensation, pain, and 
problems with grip.  These problems are so disabling that he 
has difficulty with fine coordination, even to the point that 
picking up a rubber band is very difficult.  Consequently, 
the Board finds that his left carpal tunnel syndrome causes 
moderate incomplete paralysis and thereby warrants the 
assignment of a 20 percent rating.  

The veteran also has problems with contractures of his 
fingers, but this has been attributed to Dupuytren's 
contracture, not carpal tunnel syndrome.  Additionally, he 
does not have problems that would suggest "severe" 
incomplete paralysis, such as a problem with the hand 
inclining to the ulnar side, the thumb remaining in the plane 
of the hand, or problems with motion of the fingers due to 
median nerve impairment.  For instance, while he had 
difficulty picking up a rubber band, he was nevertheless able 
to create sufficient tensor grip to perform the task.  Such 
things suggest that his paralysis is no more than moderately 
disabling.  

II.  Claims to Reopen

The veteran contends that, while in military service, he was 
in a motor vehicle accident and suffered a brain concussion 
and lower spine fracture.  He therefore claims entitlement to 
service connection for the problems these injures have caused 
him since that time.  

Initially, the Board notes that the veteran's current claims 
of service connection for residuals of a back injury and 
residuals of a brain concussion are not his first such 
claims.  As noted above, in April 1984, the RO denied claims 
of service connection for both.  Thereafter, the RO, in a 
September a 1989 decision, and the Board, in a August 1991 
decision, found that no new and material evidence had been 
presented to reopen the veteran's claims.  As a result, the 
veteran's current claims of service connection may now be 
considered on the merits only if "new and material 
evidence" has been submitted since the time of the most 
recent final denial--August 1991.  38 U.S.C.A. §§ 5108, 7104 
(West 1991); 38 C.F.R. § 3.156 (1998); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).

"New and material evidence" is defined by regulation.  
38 C.F.R. § 3.156(a).  In addressing whether new and material 
evidence had been presented, it appears that the RO applied 
§ 3.156(a) without application of the now invalidated 
"materiality" test adopted by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) in the 
case of Colvin v. Derwinski, 1 Vet. App. 171 (1991).  See 
Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  Therefore, the 
Board finds that the veteran was provided adequate notice of 
the controlling standards governing claims to reopen.  
38 C.F.R. § 19.29 (1998); Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).

Turning to the question of whether either of the veteran's 
claims should be reopened, the Board notes that VA must 
review any newly received evidence "in the context of" the 
old.  See Jones v. Derwinski, 1 Vet. App. 210, 215 (1991).  
New and material evidence is "evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156 (1998).  
It should also be pointed out that, in determining whether 
evidence is new and material, "credibility of the evidence 
must be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In the veteran's case, evidence available prior to the final 
August 1991 Board denial included service medical records, VA 
examination reports and VA treatment records, dated from 
March 1954 to October 1989, and private treatment records, 
dated from February 1988 to October 1989.

A review of the veteran's service medical records reveals 
that, in February 1953, a possible thoracic spine fracture 
was noted.  However, despite the preliminary diagnosis of a 
fracture, x-rays found no change in the thoracic vertebra.  A 
subsequent March 1953 hospitalization record shows that the 
veteran complained of back pain.  Additionally, February 1953 
treatment records show that the veteran sustained a brain 
concussion in a motor vehicle accident involving a truck.

At March 1954, June 1983, and October 1989 VA examinations, 
as well as in an October 1983 VA treatment record, the 
veteran reported a history of sustaining a back injury and/or 
a head concussion in a motor vehicle accident involving a 
truck.  No clinical observations were made in these records.  
Additionally, VA treatment records, dated in May 1986, 
November 1986, and November 1987, all contain complaints of 
back pain diagnosed as chronic backache, lower back spasms, 
and low back pain.  The November 1986 record also shows that 
the veteran had back pain for one week following his having 
done some heavy lifting. 

Private treatment records (including treatment records from 
Oak Hill Hospital, dated from November 1988 to February 1989, 
and Plateau Medical Center, dated from February 1988 to 
October 1989) primarily address complaints, diagnoses, and/or 
treatment for disabilities not relevant to the current 
appeal.  However, a February 1989 treatment record from 
Plateau Medical Center shows that the veteran had moderate 
degenerative changes of the lumbar spine.

In the August 1991 decision, the Board considered the 
foregoing evidence and denied the veteran's application to 
reopen his previously denied claims.  The Board concluded 
that the veteran had not filed new and material evidence to 
reopen his claim of service connection for residuals of a 
back injury because the diagnosis of moderate degenerative 
changes of the lumbar spine in February 1988 was not material 
evidence because it had no bearing on whether these 
degenerative changes were present in service or within one 
year after service.  The Board also concluded that the 
veteran had not filed new and material evidence to reopen his 
claim of service connection for residuals of a brain 
concussion because the addition evidence included no medical 
confirmation that the veteran experienced any residuals from 
the brain concussion in military service.

Evidence received since the final August 1991 denial included 
written statements by the veteran to the RO, VA treatment 
records dated from June 1995 to May 1998, and VA examination 
reports dated in December 1996, July 1998, and September 
1998.

Initially, the Board notes that VA treatment records, dated 
from June 1995 to May 1998, primarily address complaints, 
diagnoses, and/or treatment for disabilities not relevant to 
the current appeal.  However, a June 1996 VA treatment record 
included the veteran's statement that he had both a stiff 
neck and a head concussion following a truck accident while 
in military service.  The diagnosis was degenerative joint 
disease of the cervical spine.  Furthermore, a March 1998 
treatment record shows that the veteran's history included a 
lumbar spine fracture in 1952 with subsequent weakness in 
both legs and a need to wear an ankle brace.  The March 1998 
examiner stated that the veteran's lower back pain was 
"secondary to an old fracture."  

As to the VA examination reports, dated in December 1996, 
July 1998, and September 1998, the Board notes that these 
reports primarily address complaints and diagnoses for 
disabilities not relevant to the current appeal.  However, at 
the September 1998 VA peripheral nerve examination the 
veteran reported that he had been involved in a motor vehicle 
accident involving a truck while in military service and 
suffered a brain concussion and lower spine fracture.

The Board finds that what is significant about this newly 
received evidence is what it does not show.  Specifically, 
the newly received evidence does not contain competent 
medical evidence that the veteran experienced any residuals 
from the brain concussion he sustained while in military 
service.  It also does not contain any competent medical 
evidence tending to show that either claimed disability is 
attributable to the veteran's period of military service, was 
aggravated during his period of military service, was 
proximately due to or the result of an already service-
connected disability, or became manifest to a degree of ten 
percent or more within one year (as to arthritis being a 
residual of his alleged back injury) of the veteran's 
separation from military service.  38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (1998).  Moreover, while the March 1998 
treatment record reported that the veteran's lower back pain 
was "secondary to an old fracture" the record on appeal was 
negative for the veteran having sustained a fractured 
vertebra while in military service.  See Reonal v. Brown, 5 
Vet. App. 458 (1993).  Tellingly, the Court in Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), said that evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute "competent medical evidence".  Moreover, the 
Court in Godfrey v. Brown, 8 Vet. App. 113, 121 (1995), said 
that the Board is not required to accept doctors' opinions 
that are based only upon the appellant's recitation of 
medical history.  Also see Jones (Wayne L.) v. Brown, 
7 Vet. App. 134 (1994).  Therefore, the March 1998 statement 
does not constitute probative evidence that bears directly 
upon the issues on appeal.  In short, the newly received 
evidence appears to include mere recitations of the veteran's 
contentions as previously presented.  This sort of evidence 
is not so significant that it must be considered in order to 
fairly decide the merits of his claims.  As noted above, this 
is so because this evidence is entirely without probative 
value as to medical etiology.

Absent the presentation of new and material evidence, the 
Board does not have jurisdiction to review the former 
dispositions.  Butler v. Brown, 9 Vet. App. 167 (1996).  Even 
consideration of whether the claims of service connection for 
residuals of a back injury and residuals of a brain 
concussion are well grounded and whether VA should assist the 
veteran under 38 C.F.R. § 5107 (West 1991) is not permitted.  
Id.


ORDER

A rating greater than 30 percent under Diagnostic Code 5214 
for service-connected left wrist disability is denied.

A separate, 20 percent rating for left carpal tunnel syndrome 
is granted, subject to the laws and regulations governing the 
award of compensation benefits.  

Absent the presentation of new and material evidence, the 
application to reopen a claim of service connection for 
residuals of a back injury is denied.


Absent the presentation of new and material evidence, the 
application to reopen a claim of service connection for 
residuals of a brain concussion is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

